AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                         Page 1 of        3       Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                                                                                   FILED
                                                 Eastern District of California                                   Jun 22, 2021
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:21-cr-00080-NONE-SKO
EVA DOLORES ROMERO,                                                       )


                              ORDER SETTING MODIFIED CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. MAGISTRATE JUDGE Sheila K. Oberto in Courtroom 7 (unless another courtroom is designated)

      on                                                   JUNE 30, 2021 at 1:00 PM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY         US MARSHAL)
 AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                                   Page 2 of     3 Pages

 ROMERO, Eva Dolores
 Doc. No. 1:21CR00080-NONE-SKO-03
 Modified

                                               ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                    Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a)    upon your completion of residential drug treatment, you must reside at a location approved by the pretrial services
                        officer and not change your residence without the prior approval of the pretrial services officer;
                (b)    restrict your travel to the Eastern District of California unless otherwise approved in advance by the pretrial
                        services officer;
                (c)    report any contact with law enforcement to your PSO within 24 hours;
                (d)    not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                (e)    upon completion of residential drug treatment, you must seek and/or maintain employment and provide proof of
                        same as requested by your pretrial services officer;
                (f)    upon completion of the residential program, you must participate in a program of medical or psychiatric
                        treatment, including treatment for drug or alcohol dependency, as approved by the pretrial services officer. You
                        must pay all or part of the costs of the counseling services based upon your ability to pay, as determined by the
                        pretrial services officer; and,
                (g)    all previously ordered conditions remain in full force and effect.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                   Page    3       of   3   Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: EVA DOLORES                        ROMERO
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.



                                                          s/ Eva D. Romero (through counsel by authorization, General
                                                          Order 616)
                                                                                    Defendant’s Signature




                                                Directions to the United States Marshal

(       ) The defendant is ORDERED released after processing.




Date:          6/22/21
                                                                                  Judicial Officer’s Signature

                                                              BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
                                                                                    Printed name and title




                    DISTRIBUTION:      COURT      DEFENDANT   PRETRIAL SERVICE      U.S. ATTORNEY          U.S. MARSHAL
